     Case 2:20-cv-00118 Document 34 Filed 12/07/20 Page 1 of 2 PageID #: 177




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


ALYSON WESTFALL,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:20-cv-00118

C.L. OSBORNE, et al.,

                              Defendant.


                                      DISMISSAL ORDER

       On October 26, 2020, this Court granted in part and denied in part Defendants C.L.

Osborne (“Osborne”) and the City of Smithers, West Virginia’s (the “City”) (collectively,

“Defendants”) Motion to Dismiss, (ECF No. 9). (ECF No. 29.) The order dismissed all of

Plaintiff Alyson Westfall’s (“Plaintiff”) claims, except for her claim asserted pursuant to Article

III, § 6 of the West Virginia Constitution. (Id.) As to her claim under Article III, § 6, this Court

noted that whether the state of West Virginia recognized a private cause of action pursuant to this

section of the state Constitution was a point of dispute among the federal courts of the state. (Id.

at 6.) Because this Court had previously certified this question to the Supreme Court of Appeals,

the Court instructed Plaintiff to notify the Court of her intent to pursue this claim pending a

decision by the Supreme Court. (Id. at 7.) Plaintiff notified the Court of her intent to pursue the

claim by letter dated October 27, 2020. (ECF No. 31.) This Court then stayed this action by

order on November 4, 2020. (ECF No. 32.)

       On November 18, 2020, the Supreme Court of Appeals answered the certified question in

the negative and created a new syllabus point: “West Virginia does not recognize a private right of
    Case 2:20-cv-00118 Document 34 Filed 12/07/20 Page 2 of 2 PageID #: 178




action for monetary damages for a violation of Article III, Section 6 of the West Virginia

Constitution.” Syl. Pt. 3, Fields v. Mellinger, No. 20-0183 (W. Va. Nov. 18, 2020).

       Plaintiff’s only remaining claim in this action is one for monetary damages under Article

III, § 6. On November 20, 2020, the Court lifted the stay that had been granted in this matter

pursuant to the Supreme Court of Appeals of West Virginia’s answer to the certified question

presented by this Court in Fields v. Mellinger, Civil Action No. 2:19-cv-00493 (S.D.W. Va. Mar.

3, 2020). (ECF No. 33.) Pursuant to that order, Plaintiff was given ten (10) days to file any

objections to the Court dismissing this action based on the Supreme Court’s answer in Fields.

(Id.) To date, Plaintiff has not filed any objections. Accordingly, this Court DISMISSES

Plaintiff’s remaining claim, and subsequently, DISMISSES this action with prejudice. The

Court DIRECTS the Clerk to remove this case from the Court’s active docket.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:        December 7, 2020




                                               2
